       Case 4:19-cv-02236 Document 30 Filed on 10/09/19 in TXSD Page 1 of 4



                             UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


JOE RICHARD “TREY” POOL, III,                     §
TRENTON DONN “TRENT” POOL,                        §
And, ACCELEVATE2020, LLC,                         §
                                                  §
         Plaintiffs                               §
                                                  §
v.                                                §       Civil Case No. 4:19-cv-02236
                                                  §
CITY OF HOUSTON, and, ANNA                        §
RUSSELL, in her official capacity as the          §
City Secretary of the City of Houston,            §
                                                  §
         Defendants.                              §

     PLAINTIFFS’ MOTION TO EXTEND DEADLINE FOR REPLY IN SUPPORT OF
        PLAINTIFFS’ OPPOSED MOTION TO ALTER OR AMEND JUDGMENT

         Pursuant to Fed. R. Civ. P. 6(b)(1)(B), Plaintiffs hereby move to extend the deadline for

filing their reply in support of their Motion to Alter or Amend Judgment, which was due

Monday, October 13, to Wednesday, October 9, 2019. Defendants were contacted after the close

of business on Wednesday, October 9, 2019, and have not responded.

         In this case Defendants filed their response to Plaintiffs motion on October 2, 2019.

Plaintiffs’ reply was due Monday, October 7. That deadline has passed and Plaintiffs seek two

additional days, extending the deadline through and including today, Wednesday, October 9.

         Under Fed. R. Civ. P. 6, courts have broad discretion to extend deadlines and may extend

the time to file their motion for good cause if the party failed to act because of excusable neglect.

In re Neurology & Neurophysiology Associates, P.A., 628 Fed. Appx. 248, 251 (5th Cir. 2015).

“In determining whether a party's neglect was excusable, a district court considers the following

factors: (1) the possibility of prejudice to the other parties, (2) the length of the applicant's delay



                                                  1
Plfs’ mtn for extension
       Case 4:19-cv-02236 Document 30 Filed on 10/09/19 in TXSD Page 2 of 4



and its impact on the proceeding, (3) the reason for the delay and whether it was within the

control of the movant, and (4) whether the movant has acted in good faith. Id (internal quotations

omitted).

         Here, Counsel’s cause for failing to file the reply on time was he did not re-review the

Court’s procedures when he began writing the reply. The reason for Counsel’s delay was entirely

within his control and was merely an oversight due to multiple overlapping motion deadlines in

other litigation, and a good faith error. Counsel reviewed the Court’s procedures prior to filing

the complaint, but only rechecked the local rules when determining the due date for the reply and

did not realize this Court places a shorter deadline on reply briefs than the local rules. As the

final brief filed on this motion, it is Counsel’s belief that Defendants would not suffer prejudice

in allowing Plaintiffs to file this reply, which is only two days late.

         Counsel understands that failing to file the reply on time was neglect, but as three of the

four factors for evaluating his neglect weigh in favor of it being excusable, the interest of justice

would be served by this Court granting the extension.

                                             Conclusion

         For the above reasons, Plaintiffs respectfully ask this Court to GRANT the Motion and

extend the response deadline through and including Wednesday, October 9, 2019.




                                                   2
Plfs’ mtn for extension
       Case 4:19-cv-02236 Document 30 Filed on 10/09/19 in TXSD Page 3 of 4



                                                  Respectfully submitted,

                                                  /s/ Austin Whatley
                                                  AUSTIN M. B. WHATLEY
                                                  Texas Bar No. 24104681
                                                  Southern District No. 3348472
                                                  2180 N. Loop W., Ste. 255
                                                  Houston, TX 77018
                                                  Tel.: 281.404.4696
                                                  Fax: 281.582.4138
                                                  austin@najvarlaw.com
                                                  Of Counsel

                                                  JERAD NAJVAR
                                                  Texas Bar No. 24068079
                                                  Southern District No. 1155651
                                                  jerad@najvarlaw.com
                                                  Attorney-in-Charge

                                                  PAUL A. ROSSI
                                                  Pennsylvania Bar. No. 84947
                                                  Pennsylvania Middle District Bar No. 84947
                                                  IMPG Advocates, Inc.
                                                  Paul-Rossi@comcast.net
                                                  Of Counsel

Najvar Law Firm, PLLC
2180 N. Loop W.,
Suite 255
Houston, TX 77018
Of Counsel
                                                  Counsel for Plaintiffs




                           CERTIFICATE OF CONFERENCE

      Plaintiffs’ counsel conferred with Defense counsel Suzanne R. Chauvin and Judith L.
Ramsey by email, but did not receive a response.

                                                            /s/ Austin Whatley
                                                            Austin Whatley



                                              3
Plfs’ mtn for extension
       Case 4:19-cv-02236 Document 30 Filed on 10/09/19 in TXSD Page 4 of 4




                               CERTIFICATE OF SERVICE

      The undersigned counsel hereby certifies that on October 9, 2019, the foregoing
document, and any accompanying exhibits, was served by CM/ECF as follows:

Suzanne R. Chauvin
Senior Assistant City Attorney
City of Houston Legal Department
900 Bagby, 4th Floor
Houston, Texas 77002
Suzanne.Chauvin@houstontx.gov
832.393.6219 (O)
832.393.6259 (F)
Counsel for Defendants

                                                             /s/ Austin Whatley
                                                             Austin Whatley




                                              4
Plfs’ mtn for extension
